DETAILED ACTION


Claim Rejections - 35 USC § 112
Claims 36 and 38-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 36, the Examiner does not find support for the limitations of “contacting the edible color change composition with a food-grade ingestible component” in the specification as originally filed.  There is no teaching of the broad concept further adding a “food-grade ingestible component”.
In claim 38, the Examiner does not find support for further adding a “food additive” as a food-grade ingestible component in the specification as originally filed.
In claim 39, the Examiner does not find support for further adding a “flavorant” as a “food-grade ingestible component” in the specification as originally filed.
In claims 41-43, the Examiner does not find support for making the developer a generic “wax” comprising “fatty acid esters” or “esterified fatty diols and hydroxylated fatty acids” as generically claimed.  All of these materials are disclosed as being part of “carnauba wax”, and therefore there would have been no support to either generically claim a “wax” or to have claimed the parts of carnauba wax separately.

Claim Rejections - 35 USC § 102
Claims 36, 38-45, 49 and 52-54 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Morishita et al. (4,520,376).
With regard to claims 36, 38, 39, 41-45, 49 and 52, Morishta et al. disclose a microcapsules made by combining a color former and a color-developing aid that are melted together, emulsified and then formed into microcapsule (col. 4, lines 4-10).  The color developing aid may be a mixture of carnauba wax, which reads on the wax and components thereof of claims 41-44, beeswax, which reads on the additional food-grade developer of claim 45, and a sugar cane wax, which reads on a flavorant and food additive of claims 38 and 39 (col. 2, lines 44-66).  The carnauba wax, beeswax, and sugar cane wax are inherently “food-grade” as they are materials safe for human consumption.  The color former may be 3-diethylamino-7-dibenzyaminofluoran (col. 2, lines 10-29), which is identical to the color former Pergascipt green I-2GN used in applicants’ example on pg. 55 of the specification as filed.  
With regard to the composition being “edible”, given the fact that the composition of the color former and the color-developing aid are identical to the materials preferentially employed by applicants, the composition will inherently be edible as claimed.
With regard to claims 40, 53, and 54, given the fact that the color former and the color-developing aid are the identical materials preferentially employed by applicants, the color-developing aid will inherently have a phase transition that can change the .


Claim Rejections - 35 USC § 103
Claims 50 and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morishita et al. (4,520,376).
Morishita et al. teach all of the limitations of claim 36 above.  It is noted that the fluoran dyes of col. 2, lines 6-29 read on leuco dyes and Morishita et al. also teach that “other dye precursors may be used”; however, they do not specifically teach using multiple leuco dyes having opposing color characteristics.
	It would have been obvious to one having ordinary skill in the art to have used multiple leuco color formers as the selection of the color of the image would be an obvious design choice by one having ordinary skill in the art in the absence of unexpected results.


Terminal Disclaimer
The terminal disclaimer filed on 04/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9709539 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
Applicant’s arguments, see Remarks, filed 04/01/2021, with respect to the objection to claim 36, the 112(a) rejection of claims 45 and 46 have been fully considered and are persuasive.  The relevant objections/rejections have been withdrawn. 
After reconsideration, the Examiner recognizes that the specification provides support for combining either of beeswax or coconut oil with carnuba wax in order to form a color change composition.


Applicant's arguments filed 04/01/2021 have been fully considered but they are not persuasive.
Applicants argue that the specification supports the limitations of “food-grade ingestible component” of claims 36 or previously claim 37 at various places.
The Examiner respectfully disagrees and notes that page 19 is talking about color developers and not “ingestible components” in general.  This would provide support for the “food-grade color developer” in the claims, but this would not provide support for a separate component of the “food-grade ingestible component”.  
The description at page 28 saying that applications of the compositions may be used in “food, beverage, pharmaceutical” does not provide support for “food-grade ingestible component” in the composition.  This is teaching using a printed substrate in a setting with food, but this does not teach combining food in the composition.

The description at page 64, lines 14-29 is describing devices with pull tabs.  There is no teaching here of combining food into the pull tab device, and therefore this does not provide support for “food-grade ingestible component” into the composition.  There is not “combination with food”; furthermore, there is no teaching of placing food into the composition.
The description at page 14, line 10 and page 29, line 16 of “ingestible” does not teach “food-grade”; further, the food-grade developer component on page 19 is not the same as the completely different components on pages 14 and 29.  There is no support for combining these terms.

Applicants argue that claims 38 and 39 are supported based on page 14, lines 7-13.
The Examiner respectfully disagrees and notes that “food additive” is not a synonym for “food-grade” and “ingestible”.  These are not the same scope and this is not a mere rewording.  This rejection can be overcome by changing the phrase “and a food-grade ingestible component” of claim 36 to “and a material selected from the group consisting of a food additive and a flavorant”, which would overcome the new matter rejections of claims 36, 38 and 39.


The Examiner respectfully disagrees and notes that a specification that teaches adding carnuba wax does not provide support for adding only a single component of carnuba wax.  This would not be the same scope as carnuba wax; furthermore, there is no teaching within the four corners of the page of using only those components individually.  Applicants did not have possession of the invention of using only single components of carnuba wax.

	Applicants argue that Morishita et al. does not teach or suggest a “food-grade ingestible component that is distinct from the food-grade color developer”.
	The Examiner notes that applicants are arguing features that are not claimed; furthermore, beeswax and carnuba wax are distinct compounds.  Given the fact that they are distinct compounds the Examiner maintains that the non-final rejection of claims 36 and 37 was proper.  
Additionally, applicants’ amendment has necessitated that the Examiner reformulate his rejection as to how it applies to claims 36, 38, 39, and 45 due to the introduction of the limitations of claim 37 into claim 36.  The Examiner notes that Morishita et al. also teaches many other developer aids, such as sugar cane wax, which would read on applicants’ flavorant and food additive of claims 38 and 39.  The combination of beeswax, sugar cane wax, and carnuba wax teaches all of the . 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467.  The examiner can normally be reached on M-F 9:30-6pm (variable one work-at-home day).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerard Higgins/Primary Examiner, Art Unit 1796